DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 6-7, filed 04/26/2022, with respect to objections have been fully considered and are persuasive.  The objections of the application has been withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-8 depends, and Claim 9 teaches a limitation: “a plurality of claw parts that face the abutting surface in the axial direction, that are capable of coming into contact with another side of the peripheral part of the through hole, and that are intermittently provided in a circumferential direction” that is not taught in the prior art areas searched for this action.
SUENAGA is the closest prior art.
Regarding Claim 1.  SUENAGA teaches, in Fig. 2-3, a grommet, comprising: a water stop part (44) having an annular shape that stops water by being inserted into a through hole (area around 16 in 3D) formed on a mounting panel (16) (Fig. 2); and a closing part (50, 14) disposed so as to close the annular shape of the water stop part by extending in a radially inner side of the water stop part (Fig. 2), wherein the water stop part includes an abutting surface (18) formed in an annular shape capable of coming into contact with one side of a peripheral part of the through hole in an axial direction (Fig. 2-3).
SUENAGA does not teach the above allowable limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/            Examiner, Art Unit 2848

/Timothy J. Dole/            Supervisory Patent Examiner, Art Unit 2848